Dismissed and Memorandum Opinion filed September 15, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00977-CV

                        DONAL S. CLARK, Appellant
                                        V.
                          24/7 GRILL, LLC, Appellee

                    On Appeal from the 10th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 13-CV-1262

                 MEMORANDUM                      OPINION
      This is an appeal from a judgment signed September 12, 2014. On April 14,
2015, this court abated the appeal because appellee petitioned for voluntary
bankruptcy in the United States Bankruptcy Court for the Western District of
Texas under case number 15-10390. See Tex. R. App. P. 8.2. Through the Public
Access to Court Electronic Records (PACER) system, the court has learned that
the bankruptcy case was closed July 11, 2016.

      On August 9, 2016, this court issued an order stating that unless any party to
the appeal filed a motion demonstrating good cause to retain the appeal within
twenty days of the date of the order, this appeal would be dismissed for want of
prosecution. See Tex. R. App. P. 42.3(b). No response was filed.

      Accordingly, we reinstate the appeal and order it dismissed.



                                 PER CURIAM



Panel consists of Justices Busby, Donovan, and Brown.




                                        2